Exhibit 10.1

GROUND LEASE

BETWEEN

TESORO ALASKA COMPANY LLC,

AS LANDLORD,

AND

TESORO LOGISTICS OPERATIONS LLC,

AS TENANT

Kenai Crude and Products Storage Facility



--------------------------------------------------------------------------------

GROUND LEASE

This Ground Lease (the “Lease”) is entered into as of July 1, 2016 (the
“Commencement Date”), between TESORO ALASKA COMPANY LLC, a Delaware limited
liability company (“Landlord”), and TESORO LOGISTICS OPERATIONS LLC, a Delaware
limited liability company (“Tenant”).

A. Landlord is the owner of a petrochemical refinery situated in the Kenai
Peninsula Borough, Alaska, situated upon that certain real property more
particularly described on Exhibit A attached hereto and incorporated herein by
reference (the “Refinery”).

B. Tenant desires to lease from Landlord and Landlord desires to lease to Tenant
the portion of the Refinery described on Exhibit B attached hereto and
incorporated herein by reference (with the exception of the improvements
situated thereon, which the parties acknowledge hereby are owned by Tenant) (the
“Premises”).

C. The Premises are the location of an existing storage facility for crude oil,
other black oils, intermediates, and petroleum products (the “Storage
Facility”). In order for Tenant to have access to the Premises to operate the
Storage Facility, and for pedestrian and vehicular ingress and egress thereto
and for certain utilities, Tenant must enter upon a portion of the Refinery. In
order to allow for such access, Landlord is granting to Tenant a non-exclusive
easement in connection with this Lease.

ARTICLE 1. DEMISE OF PREMISES AND GRANT OF ACCESS EASEMENT

1.01 Demise of Premises. In consideration of the mutual covenants and agreements
of this Lease, and other good and valuable consideration, Landlord demises and
leases to Tenant, and Tenant leases from Landlord, the Premises.

1.02 Access Easement. Tenant is hereby granted the right of ingress and egress
to and from the Premises over and across the Refinery, as reasonably needed by
Tenant in order to operate the Storage Facility (the “Access Easement”).
Landlord shall have the right to designate a reasonable course through which
Tenant and its employees, agents, contractors and invitees must follow across
the Refinery in order to access the Premises, and to otherwise establish
reasonable restrictions upon Tenant’s use of the Refinery for access to the
Premises pursuant to Article 7 hereof.

ARTICLE 2. LEASE TERM

2.01 Fixed Beginning and Termination Date. The term of this Lease is ninety-nine
(99) years, beginning on the Commencement Date, and ending on June 30, 2115,
unless terminated sooner as provided in this Lease.

 

1



--------------------------------------------------------------------------------

2.02 Termination.

(a) This Lease will terminate without further notice when the term specified in
Section 2.01 expires, and any holding over by Tenant after that term expires
will not constitute a renewal of the Lease or give Tenant any rights under the
Lease in or to the Premises.

(b) In the event this Lease terminates for any reason, the Access Easement shall
also terminate automatically.

2.03 Holdover. If Tenant holds over and continues in possession of the Premises
after the Lease term, Tenant will be considered to be occupying the Premises at
will, subject to all the terms of this Lease.

ARTICLE 3. RENT

The parties acknowledge that rent for the entire Lease term has been paid in
full in advance, in accordance with the terms of that certain Contribution,
Conveyance and Assumption Agreement dated as of the date hereof by and among
Tesoro Corporation, Landlord, Tesoro Logistics GP, LLC, Tesoro Logistics LP, and
Tenant, as amended, restated, modified or supplemented from time to time (the
“Contribution Agreement”).

ARTICLE 4. TAXES

4.01 Payment of Real Property Taxes by Tenant. After the Commencement Date,
Landlord shall endeavor to effectuate the recognition of the Premises by the
appropriate taxing entities as a separate parcel for purposes of the assessment
of Taxes (as hereinafter defined), and Tenant shall cooperate with Landlord in
all reasonable respects in this regard. If Landlord is unable to cause the
Premises to be separately assessed, then Landlord shall work with the Kenai
Peninsula Borough to cause the Borough, if possible, with respect to each tax
parcel on which any portion of the Premises are located, to make an allocation
between the area leased by Tenant and the area retained by Landlord. With
respect to any parcel on which improvements are located, but with respect to
which there has not been a segregation made by the Borough, the parties shall
make good faith efforts to allocate the value of the improvements between those
owned by Landlord and those owned by Tenant, so as to appropriately allocate the
liability for taxes payable based on the value of the improvements. Unless and
until the Premises are separately assessed for taxing purposes, Tenant will pay
to Landlord that portion of the real property taxes, general and special
assessments, and other governmental charges of any kind (the “Real Property
Taxes”) levied on or assessed against the Refinery which are allocable to the
Premises, as more particularly described herein, within thirty (30) days
following the delivery of Landlord’s invoice therefor accompanied by reasonably
detailed supporting documentation. Landlord reserves all rights to contest,
protest or challenge the Taxes by appropriate proceedings, and Tenant shall
cooperate with Landlord in connection therewith in all reasonable respects.

 

2



--------------------------------------------------------------------------------

4.02 Payment of Personal Property Taxes. Tenant shall pay, before they become
delinquent, all personal property taxes, assessments and other governmental
charges assessed against any equipment or other personal property of Tenant
situated on the Premises. Effective as of the Commencement Date, such personal
property and equipment is being transferred by Landlord to Tenant by Bill of
Sale, the form of which is attached to the Contribution Agreement.

4.03 Proration of Taxes During First and Last Years. Real Property Taxes payable
by Tenant under Section 4.01 above shall be pro-rated between Landlord and
Tenant based on the number of days this Lease is in effect during the applicable
year compared to 365 days. Personal Property taxes payable by Tenant under
Section 4.02 above for the year in which the conveyance of such personal
property occurs shall be pro-rated between Landlord and Tenant based on the tax
bill for the applicable calendar year.

ARTICLE 5. UTILITIES

The parties acknowledge that as of the Commencement Date, the utilities serving
all or a portion of the Premises and some of the improvements located thereon,
being electricity, water, and septic system (the “Utilities”), are
interconnected to Landlord’s utility infrastructure at the Refinery. The
provisions of this Article 5 shall be subject to the terms of that certain
Secondment Agreement and Logistics Services Agreement, dated July 1, 2014, by
and between Landlord, Tenant and additional parties, as amended, restated,
modified or supplemented from time to time (the “Secondment Agreement”), and for
so long as the Secondment Agreement is in effect between the parties, the
provisions of that agreement shall control in the event that its terms and the
terms of this Article 5 are inconsistent with one another. In the event that the
Secondment Agreement is no longer in effect, the terms of this Article 5 shall
control.

The parties agree that the Premises shall be separately metered for electricity
as soon as reasonably practicable following the Commencement Date hereof. All
costs required to effectuate such separate metering shall be borne equally by
Landlord and Tenant. The parties shall cooperate with each other in all
reasonable respects in connection therewith. Thereafter Tenant shall pay all
charges for electricity serving the Premises directly to the Utility provider.
Until such time as electricity is separately metered to the Premises,
electricity to the Premises shall continue to be interconnected to Landlord’s
utility infrastructure, and shall be provided to Tenant and paid for in the same
manner and subject to the same conditions as all other Utilities are provided to
Tenant. With regard to electricity until it is separately metered and with
regard to all other Utilities, Tenant shall pay Landlord for Tenant’s usage
thereof (without any surcharge being added by Landlord for overhead) in amounts
as reasonably determined by Landlord, subject to Tenant’s reasonable approval.
Such payment shall be due within thirty (30) days following delivery of
Landlord’s invoice therefor accompanied by reasonably detailed support. Landlord
shall not invoice Tenant for Utility usage more frequently than monthly. The
following restrictions shall apply with respect to Tenant’s usage of Landlord’s
oily water sewer system: (i) only wastewaters containing oily water and
petroleum products may be discharged therein, (ii) only wastewaters generated
from Tenant’s operations on the Premises may be discharged therein, (iii) Tenant
shall comply with all applicable laws, rules and regulations regarding the use
thereof and the discharge of substances therein, and (iv) the daily volume of
oily water discharged therein may not materially exceed the volume of the
typical daily discharge therein resulting from Landlord’s operation of the
Refinery prior to the Commencement Date. Landlord shall have no obligation to
provide telephone service to the

 

3



--------------------------------------------------------------------------------

Premises or any other utility service of any kind except as set forth in this
paragraph or in the Storage Services Agreement (as defined in Section 10.01
below). Landlord shall in no event be liable or responsible for any cessation or
interruption in, or damage caused by, any utility services provided to the
Premises, whether by Landlord or otherwise, unless the cessation or interruption
results from Landlord’s intentional misconduct or gross negligence.

ARTICLE 6. USE OF PREMISES

6.01 Permitted Use. The Premises are currently improved with crude and
black-oils storage tanks with a total shell capacity of 650,000 barrels,
petroleum product storage tanks with a total shell capacity of 2,850,000
barrels, and pipelines and other appurtenances that allow the transport of the
crude oil and petroleum products to and from the “KPL Dock” (as defined in
Article 16) and to and from other facilities located at the Refinery
(collectively, the “Storage Area Improvements”). Tenant may use the Premises and
the Storage Area Improvements only for the storage and transport of crude oil,
other black oils, intermediates and petroleum products and such other uses as
are directly related to the operation and maintenance of the Storage Facility
(collectively, the “Permitted Use”).

ARTICLE 7. COMPLIANCE WITH LAWS

7.01 Compliance with Laws. Tenant and its employees, agents and invitees shall
comply with all applicable federal, state, and local laws, rules, regulations
and orders in use of the Premises. Tenant shall secure and maintain current all
required permits, licenses, certificates, and approvals relating to its use of
the Premises. Landlord shall comply with all applicable federal, state, and
local laws, rules, regulations and orders pertaining to the operation of the
Refinery and the Premises to the extent reasonably necessary to enable Tenant to
exercise its rights provided hereunder.

7.02 Emergencies. In the event of any emergency occurring on or about the
Premises, Landlord and Tenant shall diligently cooperate in good faith to
appropriately manage the emergency situation in a timely and effective manner.
Such cooperation shall include, but not be limited to, providing of necessary
access to all portions of the Premises and the improvements thereon.

ARTICLE 8. CONSTRUCTION BY TENANT

8.01 General Conditions. Tenant may, at any time and from time to time during
the Lease term, erect, maintain, alter, remodel, reconstruct, rebuild, replace,
and remove buildings and other improvements on the Premises, subject to the
following:

(a) Tenant bears the cost of any such work.

(b) The Premises must at all times be kept free of mechanics’ and materialmens’
liens.

(c) Landlord must be notified of the time for beginning and the general nature
of any such work, other than routine maintenance of existing buildings or
improvements, at the time the work begins.

 

4



--------------------------------------------------------------------------------

(d) The conditions of Section 8.02 concerning Landlord’s approval of plans must
be followed.

(e) Such work is reasonable and appropriate for Tenant’s permitted operations on
the Premises.

8.02 Landlord’s Approval of Plans. The following rules govern Landlord’s
approving construction, additions, and alterations of buildings or other
improvements on the Premises:

(a) Written Approval Required. No building or other improvement may be
constructed on the Premises unless the plans, specifications, and proposed
location of the building or other improvement have received Landlord’s written
approval, which shall not be unreasonably withheld, conditioned or delayed, and
the building or other improvement complies with the approved plans,
specifications, and proposed location. No material addition to or alteration of
any building or structure erected on the Premises may be commenced until plans
and specifications covering the proposed addition or alteration have been first
submitted to and approved by Landlord, which shall not be unreasonably withheld,
conditioned or delayed.

(b) Submission of Plans. With respect to any construction, additions or
alterations for which Landlord’s approval is required under Section 8.02(a)
above, Tenant must submit two (2) copies of detailed working drawings, plans,
and specifications for any such projects for Landlord’s approval before the
project begins.

(c) Landlord’s Approval. Landlord will promptly review and approve all plans
submitted under Section 8.02(b) above or note in writing any required changes or
corrections that must be made to the plans. Any required changes or corrections
must be made, and the plans resubmitted to Landlord, within twenty (20) days
after the corrections or changes have been noted. Landlord’s failure to object
to the resubmitted plans and specifications within twenty (20) days constitutes
its approval of the changes. Minor changes in work or materials not affecting
the general character of the building project may be made at any time without
Landlord’s approval, but a copy of the altered plans and specifications must be
furnished to Landlord.

(d) Exception to Landlord’s Approval. The following items do not require
submission to, and approval by, Landlord:

(i) Minor repairs and alterations necessary to maintain existing structures and
improvements in a useful state of repair and operation.

(ii) Changes and alterations required by an authorized public official with
authority or jurisdiction over the buildings or improvements, to comply with
legal requirements.

(e) Effect of Approval. Landlord, by approving the plans and specifications,
assumes no liability or responsibility for the architectural or engineering
design or for any defect in any building or improvement constructed from the
plans or specifications.

 

5



--------------------------------------------------------------------------------

8.03 Ownership of Buildings, Improvements and Fixtures. Any buildings,
improvements, additions, alterations, and fixtures existing, constructed, placed
or maintained on any part of the Premises during the Lease term are considered
part of the real property of the Premises but shall be and remain the property
of Tenant during the Lease term, including all Storage Area Improvements and
equipment related to the Storage Facility situated on the Premises as of the
Commencement Date or hereafter placed on the Premises by Tenant. In addition to
Landlord’s right of entry set forth in Section 18.01 hereof, Landlord shall have
the right upon not less than twenty-four hours’ notice to Tenant (except in the
case of emergencies, in which no prior notice is required) to enter upon the
Premises for the purposes of inspecting, maintaining, repairing, modifying
and/or replacing all or any portion of the Storage Area Improvements located
thereon, to the extent that Tenant has failed to do so and such failure to
complete the maintenance, repair, modification or replacement is in violation of
Tenant’s obligations hereunder. To the extent that any such maintenance, repair,
modification or replacement is undertaken by Landlord, Tenant shall reimburse
Landlord for all costs incurred, within thirty (30) day following receipt of an
invoice from Landlord detailing such amounts.

8.04 Right to Remove Tenant’s Property. Tenant may, at any time while it
occupies the Premises, remove any furniture, machinery, equipment, fixtures or
other improvements owned or placed by Tenant in, under, or on the Premises, so
long as such removal does not result in the violation of any terms of this
Lease. If this Lease has not been terminated prior to its stated expiration
date, then at least six (6) months before the stated expiration date, Landlord
shall give written notice to Tenant informing it of any improvements or other
property located on the Premises that Landlord will require Tenant to remove,
and if so, specifying which improvements or property are to be removed (the
“Removal Notice”). Tenant shall, at its sole cost and expense, cause those
improvements and property specified by the Removal Notice to be removed from the
Premises, and cause any damage to the Premises resulting therefrom to be
repaired and the Premises restored to a safe condition, prior to the expiration
of the Lease term. Upon termination of this Lease, all such property and
improvements remaining on the Premises shall become the property of Landlord,
and Landlord may keep, change or dispose of such property and improvements in
Landlord’s sole and absolute discretion, without any liability to Tenant
therefor. If Tenant has failed to remove any improvements or property as
required by the Removal Notice or has failed to repair and restore the Premises
as required by terms of this Section 8.04, then Tenant shall pay to Landlord the
actual costs incurred by Landlord to do so.

ARTICLE 9. ENCUMBRANCE OF LEASEHOLD ESTATE

9.01 Tenant’s Right to Encumber. Tenant may, at any time and from time to time,
encumber the leasehold interest, by deed of trust, mortgage, or other security
instrument, without obtaining Landlord’s consent, but no such encumbrance
constitutes a lien on Landlord’s fee title. The indebtedness secured by the
encumbrance will at all times be and remain inferior and subordinate to all the
conditions, covenants, and obligations of this Lease and to all Landlord’s
rights under this Lease. References in this Lease to “Lender” refer to any
person or entity to whom Tenant has encumbered its leasehold interest.

 

6



--------------------------------------------------------------------------------

9.02 Notices to Lender. At any time after execution and recordation in Kenai
Borough, Alaska, of any mortgage or deed of trust encumbering Tenant’s leasehold
interest, Lender shall notify Landlord in writing that the mortgage or deed of
trust has been given and executed by Tenant and furnish Landlord with the
address to which copies of all notices to Tenant by Landlord are to be mailed.
Landlord must mail to Lender, at the addresses given, copies of all written
notices that Landlord gives or serves on Tenant under the terms of this Lease
after receiving such notice from Lender.

9.03 Lender’s Consent Required for Modification. Landlord and Tenant will
neither modify in any material respect nor terminate this Lease by mutual
consent without Lender’s written consent.

9.04 Lender’s Right to Prevent Forfeiture. Lender may do any act required of
Tenant to prevent forfeiture of Tenant’s leasehold interest; all such acts are
as effective to prevent a forfeiture of Tenant’s rights under this Lease as if
done by Tenant.

9.05 Lender’s Right to Foreclose. Lender may realize on the security afforded by
the leasehold estate by exercising foreclosure proceedings or power of sale or
other remedy afforded in law or equity or by the security documents and may
transfer, convey, or assign Tenant’s title to the leasehold estate created by
this Lease to any purchaser at any such foreclosure sale. Lender also may
acquire and succeed to Tenant’s interest under this Lease by virtue of any such
foreclosure sale. Lender will not be or become liable to Landlord as an assignee
of this Lease or otherwise unless it assumes such liability in writing, and no
assumption may be inferred from or result from foreclosure or other appropriate
proceedings in the nature of foreclosure or as the result of any other action or
remedy provided for by the mortgage or deed of trust or other instrument or from
a conveyance from Tenant under which the buyer at foreclosure or grantee
acquires Tenant’s rights and interest under this Lease. Any purchaser of the
property at a foreclosure sale becomes obligated to Landlord as the Tenant under
the Lease, and such party must be satisfactory to Landlord, in Landlord’s sole
and absolute discretion, such that it will be in a position to provide the
services required of Tenant hereunder, and that each and every covenant,
condition or obligation imposed upon Tenant by this Lease and each and every
right, remedy or benefit afforded Landlord by this Lease, shall not be impaired
or diminished as of result of such assignment of the leasehold interest.

ARTICLE 10. REPAIRS, MAINTENANCE, AND RESTORATION

10.01 Tenant’s Duty to Maintain and Repair. At all times during the Lease term,
Tenant will keep and maintain, or cause to be kept and maintained, all buildings
and improvements erected on the Premises in a good state of appearance and
repair (except for reasonable wear and tear) at Tenant’s own expense, in
compliance with the terms of that certain Kenai Storage Services Agreement dated
as of the date hereof (as the same may be amended, modified and/or extended from
time to time) by and between Landlord and Tenant (the “Storage Services
Agreement”) and the provisions of Section 7.01 above.

 

7



--------------------------------------------------------------------------------

ARTICLE 11. MECHANICS’ LIENS

Tenant will not cause or permit any mechanics’ liens or other liens to be filed
against the fee of the Premises or against Tenant’s leasehold interest
(excluding any leasehold mortgage) in the land or any buildings or improvements
on the Premises by reason of any work, labor, services, or materials supplied or
claimed to have been supplied to Tenant or anyone holding the Premises or any
part of them through or under Tenant. If such a mechanics’ lien or materialmens’
lien is recorded against the Premises or any buildings or improvements on them,
Tenant must either cause it to be released or, if Tenant in good faith wishes to
contest the lien, take timely action to do so, at Tenant’s sole expense. If
Tenant contests the lien, Tenant will indemnify Landlord and hold it harmless
from all liability for damages occasioned by the lien or the lien contest and
will, in the event of a judgment of foreclosure on the lien, cause the lien to
be discharged and released before enforcement of the judgment is completed.

ARTICLE 12. CONDEMNATION

12.01 Parties’ Interests. If the Premises or any part of them are taken for
public or quasi-public purposes by condemnation as a result of any action or
proceeding in eminent domain, or are transferred in lieu of condemnation to any
authority entitled to exercise the power of eminent domain, this article governs
Landlord’s and Tenant’s interests in the award or consideration for the transfer
and the effect of the taking or transfer on this Lease.

12.02 Total Taking—Termination. If the entire Premises are taken or so
transferred as described in Section 12.01, this Lease and all of the rights,
titles, and interests under it will cease on the date that title to the Premises
or part of them vests in the condemning authority.

12.03 Partial Taking—Termination. If only part of the Premises is taken or
transferred as described in Section 12.01, Tenant may terminate this Lease by
providing notice of termination to Landlord within a reasonable time after title
to the portion of the Premises taken or transferred vests in the condemning
authority.

12.04 Allocation of Condemnation Award.

(a) Lease Not Terminated. In the event of a condemnation of any portion of the
Premises and if this Lease is not terminated, the award paid by the condemning
authority (after payment of expenses incurred in connection with collecting the
same) shall be allocated as follows:

(i) First, Tenant shall receive so much of the award as is necessary to restore
the Improvements and for the value of the Improvements taken; and

(ii) Second, Landlord shall receive the balance of the award.

(b) Lease Terminated. In the event of a condemnation and this Lease is
terminated as herein provided, the parties shall use reasonable efforts to cause
the condemning authority to make separate awards to Landlord, on the one hand,
and Tenant, on the other hand, as to their respective interests. If the
condemning authority does not make such separate awards, then the award paid by
the condemning authority (after payment of expenses incurred in connection with
collecting the

 

8



--------------------------------------------------------------------------------

same) shall be divided between Landlord and Tenant so that each party shall
receive that portion of the award which bears the same proportion of the total
award as the value of such party’s interests in the Premises bears to the total
value of all interests in the Premises. The value of Landlord’s interests shall
include the value of the land; the value of Landlord’s interest in this Lease
had the Premises not been condemned, including the right to receive payment of
all sums required to be paid by Tenant to Landlord hereunder for the remainder
of the Lease term; and the value of Landlord’s residual right to the
improvements located on the Premises upon termination of this Lease. The value
of Tenant’s interest shall include the value of the improvements located on the
Premises reduced by the value of Landlord’s reversionary interest therein; and
the value of Tenant’s leasehold estate hereunder had the Premises not been
condemned, including the right to use and occupy the Premises for the remainder
of the Lease term subject to the obligation of Tenant to pay the amounts due
hereunder. Tenant shall be entitled to claim in any condemnation proceedings
such award as may be allowed for relocation costs or other consequential
damages, but only to the extent that the same shall not reduce, and shall be in
addition to, the award for the Premises and the improvements located on the
Premises.

ARTICLE 13. INSURANCE AND INDEMNIFICATION

13.01 Insurance on Buildings and Improvements. At all times during the Lease
term, Tenant will keep all buildings and other improvements located or being
constructed on the Premises insured against loss or damage by fire, with
extended-coverage endorsement or its equivalent. This insurance is to be carried
by insurance companies selected by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld or delayed. The insurance must be
paid for by Tenant and will be in amounts not less than eighty percent (80%) of
the full insurable value of the buildings and other improvements. Tenant may
self-insure a greater percentage of this coverage if so agreed by Landlord and
Tenant in writing.

13.02 Other Agreements. The insurance and indemnification obligations of
Landlord and Tenant are set forth in the Storage Services Agreement and that
certain Third Amended and Restated Omnibus Agreement (the “Omnibus Agreement”)
among Tesoro Corporation, Landlord, Tesoro Companies, Inc., Tesoro Alaska
Company LLC, Tesoro Logistics LP and Tesoro Logistics GP, LLC. In the event of a
conflict of provisions of the Storage Services Agreement and those of the
Omnibus Agreement, the Omnibus Agreement shall prevail with respect to issues
related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in the Storage
Services Agreement.

ARTICLE 14. ASSIGNMENT AND SUBLEASE

Tenant may not transfer, assign or sublease its leasehold estate or any portion
thereof or any of its right, title or interest in this Lease (collectively, a
“Transfer”) without the prior written consent of Landlord, which Landlord may
withhold in its sole and absolute discretion. Any merger, consolidation or
transfer of the direct or indirect beneficial ownership interest in Tenant that
results in a direct or indirect change in the right to control the management of
Tenant shall constitute a Transfer as defined above.

 

9



--------------------------------------------------------------------------------

ARTICLE 15. DEFAULT AND REMEDIES

15.01 Termination on Default. Except as otherwise specifically noted in this
Lease to the contrary, if Tenant defaults in performing any covenant or term of
this Lease and does not correct the default within thirty (30) days after
receipt of written notice from Landlord to Tenant, Landlord may by written
notice to Tenant declare this Lease, and all rights and interests created by it,
terminated; provided, however, that in the event such default cannot, in the
exercise of reasonable diligence, be cured within such thirty (30) day period,
Landlord may not exercise its remedies under this Article unless Tenant
(i) fails to commence the cure of the default within such thirty (30) day
period, or (ii) thereafter fails to proceed with curative measures with
reasonable diligence. If the Storage Services Agreement is terminated by reason
of a default by Tenant, Landlord shall have the right by written notice to
Tenant to declare this Lease, and all rights and interests created by it,
terminated.

15.02 Landlord’s Right to Purchase Improvements upon Default by Tenant. If this
Lease is terminated by Landlord pursuant to Section 15.01, then without
prejudice to any rights or remedies provided herein, Landlord shall have the
right to purchase all improvements on the Premises owned by Tenant. Landlord may
exercise such right by indicating Landlord’s election to purchase such
improvements in Landlord’s written notice to Tenant terminating this Lease. In
such event, Landlord shall promptly arrange to have the fair market value of the
improvements located on the Premises determined by appraisal, shall have the
appraisal completed within sixty (60) days of the date on which the notice of
termination is given, and shall thereafter provide a copy of such appraisal to
Tenant (the “Appraisal Delivery Date”). Within thirty (30) days after the
Appraisal Delivery Date (the “Response Date”), Tenant shall notify Landlord
(x) that it is in agreement with the fair market value set forth in Landlord’s
appraisal, or (b) that it objects to the fair market value set forth in
Landlord’s appraisal, in which event it shall provide its own determination of
fair market value of the improvements, also as determined by appraisal, when it
provides its objection by the Response Date. If Tenant is in agreement with the
fair market value determined by Landlord’s appraisal or if Tenant fails to
provide an objection by the Response Date, then the amount determined by
Landlord’s appraisal shall be paid by Landlord to Tenant, in immediately
available funds, within ten (10) days following the Response Date. If Tenant
objects to the fair market value of the improvements as determined by Landlord’s
appraisal and provides notice of such objection to Landlord on or before the
Response Date, then within ten (10) days after the Response Date, each of the
appraisers initially retained by Landlord and Tenant to make the determination
as to the fair market value of the improvements shall appoint a third appraiser
to act as arbitrator (the “Arbitrator”). The Arbitrator shall, within fifteen
(15) days after his or her appointment, select as the fair market value of the
improvements either the fair market value set forth in Landlord’s appraisal or
the fair market value set forth in Tenant’s appraisal and inform both Landlord
and Tenant, in writing, of such selection. The Arbitrator shall have no
authority to average the appraised values, or to designate an amount other than
the fair market value specified in either Landlord’s appraisal or Tenant’s
appraisal. Within ten (10) days following the date on which the parties receive
written notice of the Arbitrator’s selection, the amount selected as the fair
market value of the improvements shall be paid by Landlord to Tenant, in
immediately available funds. Following the payment by Landlord to Tenant
applicable to the fair market value of the improvements, neither Landlord nor
Tenant shall have any further rights under or obligations

 

10



--------------------------------------------------------------------------------

arising from this Lease. The appraisers retained to make a determination
regarding the fair market value of the improvements located on the Premises
shall each be an MAI certified commercial real estate appraiser conducting
business in the Kenai Borough industrial market and having not less than ten
(10) years active experience as an MAI commercial real estate appraiser. The
fair market value of the improvements on the Premises owned by Tenant shall be
determined by any such appraiser based on information regarding, without
limitation, the nature of the particular improvement, its age and functionality,
and the current sale price of similar improvements in the same industry, all as
valued for their highest and best use at the time of termination of this Lease.

15.03 Effect of Termination. Any termination of this Lease as provided in this
Article 15 will not relieve Tenant from paying any sum or sums due and payable
to Landlord under the Lease at the time of termination, or any claim for damages
then or previously accruing against Tenant under this Lease. Any such
termination will not prevent Landlord from enforcing the payment of any such sum
or sums or claim for damages by any remedy provided for by law, or from
recovering damages from Tenant for any default under the Lease.

ARTICLE 16. USE OF KPL DOCK UPON EXPIRATION OF STORAGE SERVICES AGREEMENT

Upon expiration of the term of the Storage Services Agreement, including any
extensions, renewals or replacements thereof, if Tenant is not in default under
this Lease or in default under the Storage Services Agreement, Tenant shall then
be granted the right to access and use the dock (the “KPL Dock”) owned and
operated by Kenai Pipe Line Company (“KPL”), together with the pipelines owned
by KPL (the “KPL Pipelines”) connecting the KPL Dock to the Storage Facility
(the KPL Dock and the KPL Pipelines being collectively referred to herein as the
“KPL Facilities”), pursuant to the terms of the KPL tariffs on file with the
Regulatory Commission of Alaska (“RCA”) at the time of such termination, or as
they may be subsequently amended, and the rules of the RCA regarding access to
such facilities operated by common carriers, public wharves and pipeline
utilities. Such rights to use shall extend to both shipments in interstate and
international commerce, as well as the intrastate commerce subject to the
jurisdiction of the RCA. Such rights shall not include the right to use the
storage tanks operated by KPL for shipments in interstate or international
commerce, or otherwise except as might be required for shipments in Alaska
intrastate commerce pursuant to the RCA tariff and related rules. Nothing
contained herein shall be deemed to extend the direct regulatory jurisdiction of
the RCA to shipments and use in interstate or international commerce across the
KPL Facilities, but the tariff and the associated rules shall form the basis for
terms of a private contract for use of such KPL Facilities by Tenant pursuant to
this Article. Tenant shall pay for use of the KPL Dock and KPL Pipelines as
provided in the RCA tariff, without regard to whether such shipments are in
interstate, international or intrastate commerce. Tenant may also be required to
reimburse KPL or Landlord for variable costs of transportation across the KPL
Dock, including without limitation, dock labor, CISPRI fees, tugs and similar
matters associated with use of the dock, that are not included within the tariff
fees. Neither KPL nor Landlord shall be obligated pursuant to this Article to
repair, replace or rebuild the KPL Facilities or to maintain them in any
condition; provided however, that if KPL proposes to abandon the KPL Facilities,
and files to allow such abandonment under the rules of the RCA, then Tenant
shall have a right to purchase such KPL Facilities for the fair market value
thereof, subject to any

 

11



--------------------------------------------------------------------------------

required approvals by the RCA. In such an instance, fair market value shall be
determined as provided in Section 15.02 of this Lease. If, at any time while
Tenant is using the KPL Facilities pursuant to this Article, Tenant desires to
extend and connect its own pipeline or pipelines from the Storage Facility to
the KPL Dock, Tenant shall have the right to extend new pipelines and make such
connection at its sole cost and expense, and KPL and Landlord shall grant Tenant
an easement across their property for such pipelines, in the same corridor where
the existing KPL Pipelines are located. The rights to use the KPL Facilities set
forth in this Article shall terminate upon any termination of this Lease,
including termination for default, and such rights shall not be considered in
establishing the fair market value of the improvements on the Premises pursuant
to Section 15.02 hereof. KPL shall execute this Lease where indicated below
solely for the purpose of indicating KPL’s agreement to the provisions of this
Article 16.

ARTICLE 17. DISCLAIMER; COVENANTS

17.01 Disclaimer of Warranties. TENANT IS LEASING THE PREMISES “AS-IS,” WITH ANY
AND ALL LATENT AND PATENT DEFECTS. TENANT ACKNOWLEDGES THAT TENANT IS NOT
RELYING UPON ANY REPRESENTATION, STATEMENT OR OTHER ASSERTION OF LANDLORD OR
LANDLORD’S AGENTS, OFFICERS, EMPLOYEES OR REPRESENTATIVES WITH RESPECT TO THE
CONDITION OF THE PREMISES, BUT IS RELYING UPON TENANT’S EXAMINATION OF THE
PREMISES. TENANT ACCEPTS THIS LEASE UNDER THE EXPRESS UNDERSTANDING THAT THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF LANDLORD WITH REGARD TO THE PREMISES,
INCLUDING, WITHOUT LIMITATION, SUITABILITY FOR TENANT’S INTENDED USE THEREOF
(EXCEPT FOR THE WARRANTY SET FORTH IN SECTION 17.02 AND SUCH WARRANTIES AS MAY
BE SET FORTH IN THE CONTRIBUTION AGREEMENT).

17.02 Warranty of Quiet Enjoyment. Landlord covenants that as long as Tenant
observes the covenants and terms of this Lease, Tenant will lawfully and quietly
hold, occupy, and enjoy the Premises during the Lease term without being
disturbed by Landlord or any person claiming under Landlord, except for any
portion of the Premises that is taken under the power of eminent domain.

ARTICLE 18. GENERAL PROTECTIVE PROVISIONS

18.01 Right of Entry and Inspection. Tenant acknowledges that a substantial
portion of the Premises are located outdoors and within the boundaries of the
Refinery. Accordingly, Tenant will permit Landlord or its agents,
representatives, or employees to enter the Premises consisting of outdoor areas
at all times, without notice, in connection with Landlord’s operations at the
Refinery, and to at all times have access to and the right to use any and all
roads that are located on the Premises. Accordingly, Tenant shall keep any
existing roads that cross the Premises unobstructed. With respect to any portion
of the Premises consisting of buildings, Tenant will permit Landlord or its
agents, representatives, or employees to enter such buildings at reasonable
times and upon reasonable prior notice (except in the event of an emergency,
when no prior notice will be required) for the purposes of inspection,
determining whether Tenant is complying with this Lease, and maintaining,
repairing, or altering the Premises in accordance with the terms hereof.

 

12



--------------------------------------------------------------------------------

18.02 No Partnership or Joint Venture. The relationship between Landlord and
Tenant is at all times solely that of landlord and tenant and may not be deemed
a partnership or a joint venture.

18.03 No Termination on Bankruptcy. Bankruptcy, insolvency, assignment for the
benefit of creditors, or the appointment of a receiver will not affect this
Lease as long as Tenant and Landlord or their respective successors or legal
representatives continue to perform all covenants of this Lease.

18.04 No Waiver. No waiver by either party of any default or breach of any
covenant or term of this Lease may be treated as a waiver of any subsequent
default or breach of the same or any other covenant or term of this Lease.

18.05 Release of Landlord. If Landlord sells or transfers all or part of the
Premises and as a part of the transaction assigns its interest as Landlord in
this Lease, then as of the effective date of the sale, assignment, or transfer,
Landlord will have no further liability under this Lease to Tenant, except with
respect to liability matters that have accrued and are unsatisfied as of that
date. Underlying this release is the parties’ intent that Landlord’s covenants
and obligations under this Lease will bind Landlord and its successors and
assigns only during and in respect of their respective successive periods of
ownership of the fee.

ARTICLE 18. MISCELLANEOUS

19.01 Title Policy and Survey. Tenant shall have the right, at its sole expense,
to obtain a survey of the Premises and title insurance coverage of its interest
in the Premises, and the interest of any Lender. Landlord shall have no
obligation to provide Tenant with any such survey or title insurance.

19.02 Memorandum of Lease. The parties agree not to place this Lease of record,
but each party shall, at the request of the other, execute and acknowledge so
that the same may be recorded a memorandum of lease containing such provisions
as the requesting part shall reasonably request. The requesting party shall pay
all costs, taxes, fees and other expenses in connection with or prerequisite to
recording.

19.03 Delivery of Notices. All sums owed hereunder, notices, demands, or
requests from one party to another may be personally delivered or delivered by
reliable overnight courier, or sent by mail, certified or registered, postage
prepaid, to the addresses stated below and are considered to have been given at
the time of delivery or of mailing:

 

To Landlord:

   Tesoro Alaska Company LLC    19100 Ridgewood Parkway    San Antonio, Texas
78259    Attention: Senior Vice President, Logistics

 

13



--------------------------------------------------------------------------------

With a copy to:

   Tesoro Alaska Company LLC    19100 Ridgewood Parkway    San Antonio, Texas
78259    Attention: General Counsel

To Tenant:

   Tesoro Logistics Operations, LLC    19100 Ridgewood Parkway    San Antonio,
Texas 78259    Attention: Senior Vice President, Operations

A party may change its address for notice under this Section 19.03 by providing
notice of such change in accordance with this Section 19.03.

19.04 Parties Bound. This agreement binds, and inures to the benefit of, the
parties to the Lease and their respective heirs, executors, administrators,
legal representatives, successors, and assigns.

19.05 Alaska Law to Apply. This agreement is to be construed under the internal
laws of the State of Alaska.

19.06 Legal Construction. If any one or more of the provisions contained in this
Lease are for any reason held to be invalid, illegal, or unenforceable in any
respect, the invalidity, illegality, or unenforceability will not affect any
other provision of the Lease, which will be construed as if it had not included
the invalid, illegal, or unenforceable provision.

19.07 Other Agreements.

(a) This Lease, together with the Storage Services Agreement, the Contribution
Agreement, the Secondment Agreement, the Omnibus Agreement, and the other
written documents executed by Landlord and Tenant, constitute the parties’ sole
agreement with respect to the subject matter of this Lease and such agreements
supersede any prior understandings or written or oral agreements between the
parties with respect to the subject matter of this Lease.

(b) In the event of any conflict between the provisions of this Lease and the
provisions of the Contribution Agreement, the provisions of the Contribution
Agreement shall control.

19.08 Amendment. No amendment, modification, or alteration of this Lease is
binding unless in writing, dated subsequent to the date of this Lease, and duly
executed by the parties.

19.09 Rights and Remedies Cumulative. The rights and remedies provided by this
Lease are cumulative, and either party’s using any right or remedy will not
preclude or waive its right to use any other remedy. The rights and remedies are
given in addition to any other rights the parties may have by law, statute,
ordinance, or otherwise.

 

14



--------------------------------------------------------------------------------

19.10 Attorneys’ Fees and Costs. If, as a result of either party’s breaching
this Lease, the other party employs an attorney to enforce its rights under this
Lease, then the breaching or defaulting party will pay the other party the
reasonable attorneys’ fees and costs incurred to enforce this Lease.

19.11 Time of Essence. Time is of the essence of this Lease.

19.12 Further Documents. Landlord and Tenant will from time to time and at any
reasonable time execute and deliver to the other party, when the other party
reasonably requests, other instruments and assurances approving, ratifying, and
confirming this Lease and the leasehold estate created by it and certifying that
this Lease is in full force and that no default under this Lease on the other
party’s part exists; or if the other party is in default, specifying in such
instrument each such default.

19.13 Captions. The captions used in connection with the Articles and Sections
of this Lease are for convenience only, and are not intended in any way to limit
or amplify the meaning of the language contained in this Lease, or be used as
interpreting the meanings and provisions of this Lease.

19.14 Construction. Both parties to this Lease were involved in its drafting and
negotiation, and as a result, this Lease shall be construed based on its fair
meaning and interpretation and shall not be strictly construed against either
party.

[SIGNATURE BLOCKS ON THE FOLLOWING PAGE.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THIS LEASE has been executed by Landlord and Tenant on the
date and year first above written.

 

LANDLORD:

 

TESORO ALASKA COMPANY LLC

   

TENANT:

 

TESORO LOGISTICS OPERATIONS LLC

By:   /s/ Gregory J. Goff     By:   /s/ Phillip M. Anderson Print Name: Gregory
J. Goff     Print Name: Phillip M. Anderson Title: President     Title:
President

By executing below KENAI PIPE LINE COMPANY

confirms its agreement only to the provisions of Article 16

of this Lease.

 

KENAI PIPE LINE COMPANY     By:   /s/ Keith Casey       Print Name: Keith Casey
    Title: President    



--------------------------------------------------------------------------------

STATE OF                      )

                                           ) ss.

COUNTY OF                  )

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, who signed this instrument as the
                     of TESORO ALASKA COMPANY LLC, a Delaware limited liability
company, and acknowledged it to be the free and voluntary act of such limited
liability company for the uses and purposes mentioned in the instrument, and on
oath stated              was authorized to execute said instrument.

Dated:                             , 2016

 

  

 

   Print Name:                                   
                                                      NOTARY PUBLIC in and for
the State of                        , residing at
                                                                   My
appointment expires                                          
                   

STATE OF                      )

                                           ) ss.

COUNTY OF                  )

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, who signed this instrument as the
                     of TESORO LOGISTICS OPERATIONS LLC, a Delaware limited
liability company, and acknowledged it to be the free and voluntary act of such
limited liability company for the uses and purposes mentioned in the instrument,
and on oath stated              was authorized to execute said instrument.

Dated:                             , 2016

 

  

 

   Print Name:                                   
                                                      NOTARY PUBLIC in and for
the State of                        , residing at
                                                                   My
appointment expires                                          
                   



--------------------------------------------------------------------------------

STATE OF                      )

                                           ) ss.

COUNTY OF                  )

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, who signed this instrument as the
                     of KENAI PIPE LINE COMPANY, a Delaware corporation, and
acknowledged it to be the free and voluntary act of such limited liability
company for the uses and purposes mentioned in the instrument, and on oath
stated              was authorized to execute said instrument.

Dated:                             , 2016

 

  

 

   Print Name:                                   
                                                      NOTARY PUBLIC in and for
the State of                        , residing at
                                                                   My
appointment expires                                          
                   



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Refinery

PARCEL I and PARCEL III:

That portion of Section 22 and the northeast one-quarter (NE 1/4) of Section 21,
Township 7 North, Range 12 West, Seward Meridian, records of the Kenai Recording
District, Third Judicial District, State of Alaska, described as follows:

Commencing at the 1/4 corner common to Section 22 and Section 27, Township 7
North, Range 12 West, Seward Meridian, Alaska, marked by an Alaska Department of
Highways survey monument, found;

Thence East 2640.92 feet along the section line, Basis of Bearing for this
description, according to the General Land Office datum the section corner
common to Sections 22, 23, 26, and 27 marked by an Alaska Department of Highways
survey monument, found;

Thence N 00° 07’44” W 1982.23 feet along the section line common to Section 22
and Section 23 to the northeast corner of the Seaman Property, the true point of
beginning for this description, marked by a 5/8” x 30” rebar with 2” aluminum
cap attached, found;

Thence N 89° 58’52” W 330.15 feet along the north boundary line of the Seaman
property to the northwest corner of said property, marked by a 5/8” x 30” rebar
with 2” aluminum cap attached, found;

Thence S 00° 07’59” E 660.69 feet along the western boundary of the Seaman
property to the southwest corner of said property, marked by a 5/8” x 30” rebar
with 2” aluminum cap attached, found;

Thence S 89° 59’26” W 2310.72 feet to the CS 1/16 corner of Section 22, marked
by a 3 1/4” aluminum monument 4928–S, found;

Thence N 00° 08’43” W 1320.75 feet to the C 1/4 of Section 22, marked by a brass
cap monument 610–S, found;

Thence S 89° 58’28” W 1320.53 feet to the CW 1/16 corner, marked by a brass cap
monument 610–S, found;

Thence S 89° 56’49” W 991.57 feet to a property corner which is situated in a
small pond;

Thence N 00° 05’58” W 1170.92 feet to a property corner marked by a 5/8” x 30”
rebar, set;

Thence N 89° 59’53” W 330.64 feet to the section line common to Section 21,
Section 22 and HES 74, marked by a brass capped monument, found;

 

A-1



--------------------------------------------------------------------------------

Thence N 89° 59’53” W 659.87 feet to property corner situated along the easterly
right-of-way line of the Kenai Spur Highway also known as the North Kenai Road;

Thence N 20° 33’50” W 19.36 feet along the said right-of-way to a point of
curvature; thence along a curve of said right-of-way whose radius point bears
northeasterly 1357.50 feet, delta of 1° 25’49”, arc length 33.89 feet to a
property corner marked by a 5/8” x 30” rebar with 2” aluminum cap attached, set;

Thence S 89° 59’53” E 678.10 feet to a property corner situated on the east line
of Section 21, marked by a 5/8” x 30” rebar with 2” aluminum cap attached, set;

Thence N 00° 05’14” W 100.68 feet to the N 1/16 corner common to Section 21 and
Section 22, marked by a brass cap monument 610–S, found;

Thence S 89° 59’11” E 1320.96 feet to the NW 1/16 corner of Section 22, marked
by a 3 1/4” aluminum monument 4928–S, found;

Thence S 89° 59’11” E 322.87 feet to the southwest corner of Tract A, K.R.D.,
86–135, marked by a 5/8” x 30” rebar with 2” aluminum cap attached, found;

Thence N 00° 10’25” W 130.95 feet to the northwest corner of said tract, marked
by a 5/8” rebar with aluminum cap attached, found;

Thence S 89° 59’05” E 997.56 feet to the northeast corner of said tract, marked
by a 5/8” rebar with aluminum cap attached, found;

Thence N 00° 10’25” W 413.73 feet along the N–S centerline of Section 22 to a
property corner, marked by a 5/8” x 30” rebar with 2” aluminum cap attached,
set;

Thence N 85° 16’01” E 1324.75 feet to a property corner, marked by a 5/8” x 30”
rebar with 2” aluminum cap attached, set;

Thence N 00° 09’47” W 668.93 feet to the E 1/16 corner common to Section 15 and
Section 22, marked by a 3 1/4” aluminum cap monument 4928–S set;

Thence N 89° 58’44” E 1320.69 feet along the section line to the section corner
common to Sections 15, 14, 22, and 23, marked by a brass cap monument 631–S,
found;

Thence S 00° 06’52” E 1320.60 feet to the N 1/16 corner common to Section 22 and
Section 23, marked by a survey monument 3808–S, found;

Thence S 00° 15’44” E 780.99 feet to the W.C. 1/4 corner common to Section 22
and Section 23, marked by a brass cap monument G.L.O., found;

Thence S 00° 07’44” E 1200.83 feet to the northeast corner of the Seaman
property and the true point of beginning.

EXCEPTING THEREFROM that portion lying within Bernice Lake Road, being 100 feet
width and traversing through the subject property.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description

Kenai Crude and Products Storage Area

That portion of Section 22, Township 7 North, Range 12 West, Seward Meridian,
Alaska, located in the Kenai Peninsula Borough, State of Alaska, and described
as follows.

COMMENCING at the 3  1⁄4 inch Aluminum monument marking the center 1/4 corner of
said Section 22 as soon on the map entitled “TESORO REFINERY LEGAL DESCRIPTION
EXHIBIT”, thence N 88° 45’ 01” W, 923.69 feet ALONG THE  1⁄4 Section-line,
thence S 1° 14’ 59” W, 110.81 feet to the TRUE POINT OF BEGINNING;

thence, S 01° 01’ 34” E, 162.94 feet;

thence S 88° 27’ 43” W, 165.68;

thence, S 20° 46’ 00” W, 80.57 feet;

thence, S 02° 14’ 06” W, 159.38 feet;

thence, S 87° 39’ 39” E, 197.57 feet;

thence, S 01° 06’ 13” W, 268.05 feet;

thence, S 89° 45’ 00” E, 49.26 feet;

thence, S 01° 01’ 19” E, 67.39 feet;

thence, S 87° 14’ 07” E, 55.67 feet;

thence, N 01° 27’ 57” E, 71.11 feet;

thence, S 89° 22’ 53” E, 228.58 feet;

thence, N 00° 20’ 19” E, 76.64 feet;

thence, S 89° 28’ 10” E, 59.50 feet;

thence, N 02° 37’ 08” E, 151.97 feet;

thence, S 89° 56’ 50” E, 527.92 feet;

thence, S 86° 17’ 15” E, 590.65 feet;

thence, S 03° 43’ 41” E, 386.99 feet;

thence, S 00° 36’ 18” E, 124.63 feet;

thence, S 87° 12’ 59” E, 422.31 feet;

thence, S 00° 57’ 37” W, 1190.25 feet;

thence, N 88° 24’ 58” W, 1009.38 feet;

thence, N 00° 52’ 49” E, 1185.79 feet;

 

B-1



--------------------------------------------------------------------------------

thence, N 50° 04’ 49” W, 87.09 feet;

thence, N 88° 23’ 04” W, 1302.02 feet;

thence, N 00° 45’ 46” E, 332.69 feet;

thence, N 88° 17’ 10” W, 440.21 feet;

thence, N 01° 30’ 59” E, 535.80 feet;

thence, N 89° 37’ 17” W, 155.56 feet;

thence, N 03° 59’ 27” E, 81.16 feet;

thence, N 89° 39’ 19” E, 45.71 feet;

thence, N 01° 34’ 18” E, 84.58 feet;

thence, S 86° 00’ 07” E, 106.85 feet;

thence, N 03° 16’ 18” E, 119.27 feet;

thence, N 89° 44’ 20” E, 642.52 feet;

thence, S 87° 40’ 37” E, 194.74 feet to the TRUE POINT OF BEGINNING.

Containing 60.85 acre, more or less.

 

B-2